PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
DATAPOS TECHNOLOGIES PTY LTD
Application No. 16/682,094
Filed: 13 Nov 2019
For: SYSTEM OF REAL-TIME MULTI FACTOR QUEUE MANAGEMENT

:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.181, filed July 14, 2022, requesting that the Office withdraw the holding of abandonment in the above-identified application.

The petition under 37 CFR 1.181 is GRANTED.

A final Office action was mailed on August 4, 2021, which set a three month period for response. Extensions of time were available under 37 CFR 1.136(a). On February 4, 2022, applicant filed a notice of appeal with required $420 fee and a petition for a three month extension of time under 37 CFR 1.136(a) with required $740 fee.  The Office mailed a notice of abandonment on July 7, 2022, which stated the application was abandoned due to applicant’s failure to reply to the Office letter mailed on 04 August 2021. The notice of abandonment states no reply was received.

Petitioner requests withdrawal of the holding of abandonment and asserts the July 7, 2022 Notice of Abandonment was mailed in error. The Office concurs.

A review of the application contents reveals applicant filed a proper reply to the August 4, 2021 final Office action in the form of a notice of appeal on the last possible date for timely response – February 4, 2022. Therefore, the application is not abandoned. The petition under 37 CFR 1.181 is granted, the holding of abandonment is withdrawn, and the July 7, 2022 notice of abandonment is vacated. No petition fee has been or will be charged in connection with this matter.

Appellant must file an appeal brief within two months of the filing date of the notice of appeal under § 41.31. 37 CFR 41.47(a). Under 37 CFR 41.37(e) and 37 CFR 1.136(a), appellant may purchase up to a five month extension of time to file a proper follow-up submission (i.e. an appeal brief or RCE) to the February 4, 2022 notice of appeal. As of the drafting of this decision, appellant may still timely file a proper follow-up submission to the February 4, 2022 notice of appeal. The last possible date for timely reply with a five month extension of time under 37 CFR 1.136(a) is Tuesday, September 6, 2022. 

Telephone inquiries pertaining to this matter may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET